Citation Nr: 0739208	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-12 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether accrued benefits are payable based on medical 
expenses paid prior to the date of the veteran's death on 
September [redacted], 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the July 2005 supplemental statement of the 
case, the appellant's accrued benefits claim was denied 
because the unreimbursed medical expenses at issue were 
reported after the date of the veteran's death.  This 
supplemental statement of the case noted that neither the 
appellant nor the representative have furnished any evidence 
to show that Federal Law allows reimbursement of medical 
expenses reported by a dependent after the death of a 
veteran.  In November 2006, the appellant submitted evidence 
citing Conary v. Derwinski, 3 Vet. App. 109 (1992) (per 
curiam), which held that accrued benefits shall be paid upon 
a veteran's death if there existed "evidence in the file at 
[the] date of death ... [of periodic monetary benefits] due and 
unpaid for a period not to exceed one year."  

This evidence further cited precedent opinions of VA's 
General Counsel interpreting the decision of the Court in 
Conary holding, in essence, that while information in a 
pension eligibility verification report submitted after a 
veteran's death may not be considered "evidence in the file 
at the time of death" for accrued benefits purposes, if the 
veteran had in the past supplied evidence of unreimbursed 
medical expenses which, due to the ongoing nature of his 
health condition, could be expected to recur in succeeding 
years (in amounts capable of estimation with a reasonable 
degree of accuracy), such information could be the basis for 
a determination that evidence in the file permitted 
prospective estimation of medical expenses.  See VAOPGPREC 
12-94 (May 2, 1994).

The appellant has not waived initial RO consideration of the 
new evidence, and she is entitled to initial review by the 
agency of original jurisdiction.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Furthermore, the February 2004 rating decision that is being 
appealed is not in the veteran's claims file.  On remand, 
this rating decision should be located and associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the 
February 23, 2004, rating decision and 
associate it with the claims folder.

2.  The RO should review the expanded 
record, to include all additional evidence 
received since the most recent 
supplemental statement of the case, and 
readjudicate the issue.  Unless the full 
benefit sought by the appellant is 
granted, the RO should furnish the 
appellant and her representative with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the appellant is afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



